Case: 18-14955     Date Filed: 09/05/2019   Page: 1 of 3


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-14955
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 5:17-cr-00005-LGW-BWC-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

CEDRIC L. KING,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (September 5, 2019)

Before WILLIAM PRYOR, MARTIN, and GRANT, Circuit Judges.

PER CURIAM:

      Cedric King appeals the substantive reasonableness of his 268-month

sentence for conspiracy to possess with intent to distribute controlled substances.
              Case: 18-14955     Date Filed: 09/05/2019   Page: 2 of 3


The government argues this appeal should be dismissed based on the appeal waiver

in King’s written plea agreement.

      “We review the validity of a sentence appeal waiver de novo.” United

States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). “A sentence appeal

waiver must be made knowingly and voluntarily.” Id. “The waiver is valid if the

government shows either that: (1) the district court specifically questioned the

defendant about the waiver; or (2) the record makes clear that the defendant

otherwise understood the full significance of the waiver.” Id.

      King’s plea agreement included the following appeal waiver:

             Defendant waives his right to appeal on any ground, with
             only three exceptions: he may appeal his sentence if (1)
             that sentence exceeds the statutory maximum, (2) that
             sentence exceeds the advisory Guidelines range
             determined by this Court at sentencing, or (3) the
             government appeals. By signing the plea agreement,
             Defendant explicitly instructs his attorney not to file an
             appeal unless one of the three exceptions is met.

When King entered his plea, the district court described the terms of the appeal

waiver and asked King if he had any questions about it. King said he did not.

After the plea colloquy, the district court found King’s plea was knowingly and

voluntarily entered.

      The district court correctly concluded King knowingly and voluntarily

agreed to the sentence appeal waiver. See United States v. Buchanan, 131 F.3d

1005, 1008 (11th Cir. 1997) (per curiam) (explaining a sentence waiver was
                                          2
              Case: 18-14955    Date Filed: 09/05/2019   Page: 3 of 3


knowingly and voluntarily entered where the plea “colloquy establishe[d] that the

defendant understood the nature and extent of the appeal waiver and agreed to it”).

Also, none of the three exceptions to King’s appeal waiver are present. We will

therefore enforce King’s appeal waiver and dismiss this appeal.

      DISMISSED.




                                         3